This Certiorari is brought, for the purpose of correcting certain errors, alleged to have been committed, on the appeal trial of sixteen cases, commenced by Lucy Ware, as Executrix, &c. against the said Pinckard, upon sixteen promissory notes. The error complained of is, that a motion was made, by defendant’s counsel, to dismiss said cases, upon the ground that plaintiff had commenced sixteen separate and distinct suits, against the defendant, upon sixteen promissory notes, payable to the testator, returnable to one and the same term of said Court, exceeding, in the aggregate, the jurisdiction of said Court; and therefore, that said Court had no authority to take cognizance of said cases ; which motion was overruled, by one of the justices, and sustained by the other ; and it was therefore consented by the parties, that said cases should be brought up by Certiorari. The return fully sustains the charges, contained in the petition. The only question to be determined is, whether the magistrate erred, in refusing to dismiss said cases, upon this state of facts. It is not alleged that any plea had been filed to the jurisdiction of the Court, nor does it appear that it was either plead, or attempted to be proved, that the consideration, for which said notes were given, was one entire debt, divided by the parties into sixteen parts, for the pur. pose of giving to the Justice’s Court jurisdiction. Was there any error, then, in refusing to dismiss said cases, without such plea and proof? I think not : for the ground, upon which it has been decided, that the Justice’s Court did not have jurisdiction, in such cases, is, *173that the debt was one and entire, and that its nature could not be changed, by splitting or dividing it into several parts. Then, before the Justice’s Court can be ousted of its jurisdiction, for this causo, the fact must be made to appear, as this doctrine is not applicable to several notes, between the same parties, given for different considerations, I am therefore of opinion, that the Court did not err, ⅛ refusing to dismiss said cases.
It ⅛ therefore ordered, that the Certiorari be dismissed, and that said cases proceed to trial, in the Court below.